Title: From George Washington to Colonel Armand, 28 June 1779
From: Washington, George
To: Armand (Armand-Charles Tuffin, marquis de La Rouërie)


        
          Sir,
          Head Quarters [New Windsor] June 28th 1779
        
        You will without delay march your corps towards Bedford, to join the troops at or near that place under the command of Colonel Moylan. You are not for the present to go with the corps yourself, but to send it with the officer next in command, as there is a complaint of a serious nature against you made by Mr Vandeburgh a very respectable inhabitant of this state, which will oblige me to have an enquiry into the affair. I am extremely sorry any thing of this kind should have happened; but it is not in my power to be inattentive to the representations of the inhabitants when they complain of violences committed by the officers of the army. So soon as I receive the specific charges, they shall be communicated to you—Till then you will remain in this vicinity. I am Sr Your Most Obed⟨t⟩ humble servan⟨t⟩.
      